Wheeler, J.
In the case of Chandler v. The State (2 Tex. R. 305) we held that slaves are persons within the meaning of the statutes concerning crimes; and that, where not otherwise provided, or where the relations arising out of the institution of slavery do not imply the reverse, the statutes enacted for the punishment of crimes, and especially crimes committed by violence to the person, apply equally to crimes committed by, or upon the person of a slave. Slaves are held to be persons within the meaning of the criminal laws in Virginia. (5 Rand. 660.) The interest of the master, as well as the dictates of humanity, require that they should be within the protection of the law, and so they have ever been considered in this State. The question, therefore, is, whether there is anything in the laws respecting slaves, or in the institution of slavery as it exists in this State, which will justify or render dispunishable an offence, of the character of that charged in the indictment and shown by the proof in this case, committed by a free man upon the person of a slave. And there certainly is not. There is no warrant to be found in the law, or in the institution of slavery, for the assaulting and cutting, or beating and wounding an unoffending slave, the property of another, by a free man, having no lawful provocation, and no authority. to inflict chastisement upon the slave. The *579present appears to have been a case of wanton, unprovoked, lawless violence, committed in a fit of drunkenness, upon an unoffending slave, without any pretence of authority, provocation or excuse. And we entertain no doubt that it was a crime against the law of nature and the laws of society ; and equally within the spirit and intention of the statute, as if it had been committed upon a free person.
It is insisted that the punishment for the offence charged is specially provided for in the Act concerning slaves, (Hart. Dig. Art. 2559, 2587,) and that the defendant was not punishable by indictment under the general statute concerning crimes.
The cruel treatment of slaves, for which punishment is provided in the Act referred to, has reference more especially to the cruel treatment of them by the owner, master, overseer, or some one having, for the time, the care or control of them. The Act was intended to apply to and govern or regulate the conduct of the master, in the relation subsisting between master and slave, and not to provide for a case like the present, of a crime committed upon the person of a slave by a simple act of violence, by one not having the custody or control, or any authority respecting the treatment of the slave, and not sustaining towards her the relation of master. Such a case was sufficiently provided for in the Act concerning crimes generally, and did not need for its punishment the aid of special legislation ; whereas such legislation was deemed necessary to regulate the conduct of the master in the relation of master and slave.
There is nothing in the objection that there was no proof of the ownership of the slave. That was mere matter of description, in no way material to the issue between the State and the accused, and did not require to be proved. The judgment is affirmed.
Judgment affirmed.